Case 1:97-cr-00157-MAC-KFG Document 459 Filed 09/09/20 Page 1 of 1 PageID #: 674




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §   CASE NO. 1:97-CR-157(5)
                                                   §
  DEMETRICK LEON SMITH                             §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, for consideration of the defendant’s pro se letter notice challenging jurisdiction (#456). On

  August 13, 2020, Judge Giblin issued a Report and Recommendation (#458) in which he

  recommended that the Court deny the motion.

           The defendant has not filed objections to the magistrate judge’s findings and

  recommendation. The Court ORDERS that the report and recommendation(#458) is ADOPTED.

  Defendant’s letter notice (#456), construed as a motion challenging jurisdiction, is DENIED.


            SIGNED at Beaumont, Texas, this 9th day of September, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
